Citation Nr: 0208611	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  94-20 198	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a pulmonary 
disorder, currently rated as 60 percent disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1955 to 
September 1959.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a October 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied an increased rating for the 
veteran's service-connected pulmonary disorder (residuals of 
asbestos exposure, histoplasmosis, pulmonary, inactive 
residuals of removal of anterior segment of right upper lobe) 
and denied a total compensation rating based on individual 
unemployability.  The Board remanded the case to the RO in 
January 1997, and it returned to the Board in July 2002.

FINDINGS OF FACT

1.  The veteran's service-connected pulmonary disorder has 
not produced cor pulmonale or cardiac involvement with 
congestive heart failure or progressive pulmonary disease 
with fever, night sweats and weight loss despite treatment.  
The impairment due to the service-connected pulmonary 
disorder has not resulted in markedly severe ventilatory 
deficit, dyspnea on rest or total incapacity.

2.  The veteran completed high school education, has work 
experience as an electrician, and last worked in 1991.

3.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the service-connected pulmonary disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6899-6802 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2001).

2. The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background
During service the veteran was hospitalized in 1959 with a 
diagnosis established of histoplasmosis.  A lesion was 
removed from the right upper lobe of the lung by resection.  

In June 1961 the RO granted service connection for inactive 
pulmonary histoplasmosis, rated 10 percent. 

In October 1989 the Board found that findings from a current 
chest x-ray represented exposure to asbestos in service and 
granted service connection for asbestosis.  The RO rated the 
asbestosis with the veteran's service-connected pulmonary 
condition and assigned an increased rating of 30 percent for 
the condition.

In March 1993 the Board found the veteran's service-connected 
pulmonary disorder was severe with extensive fibrosis, severe 
shortness of breath on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  Based on those findings an 
increased rating of 60 percent rating was granted by analogy 
under the diagnostic code for pneumoconiosis.

In April 1993 the veteran filed a claim for a total 
compensation rating based on individual unemployability.  He 
said he had last worked in 1991 as an electrician and had 
completed high school.  

VA and private outpatient treatment records from 1991 to 1993 
show that the veteran was treated for a number of medical 
conditions, including his service-connected pulmonary 
disorder and non-service-connected diabetes mellitus, 
arteriosclerotic heart disease, and a hiatal hernia.

In March 1994 correspondence, the veteran reported that he 
had to stop working as an electrician because of chest pain 
and shortness of breath due to his service-connected 
pulmonary disorder.

VA outpatient treatment records in 1994 and 1995 show he 
continued to receive medical treatment for his multiple 
medical conditions.  He was admitted to a VAMC in April 1994 
after he had had flu-like symptoms and then had bright red 
blood in his sputum.  He was worked up for hemoptysis.  
Testing was grossly negative and his symptoms improved.  He 
was discharged in early May 1994 as completely asymptomatic 
and afebrile with no respiratory symptoms or shortness of 
breath.  

The veteran testified at a hearing at the RO in January 1996.  
He related that he was awarded SSA disability benefits in 
1991 based on his pulmonary disorder and a groin injury that 
he suffered at work in 1991.  He testified that he had 
trouble breathing with exertion and when he was under stress 
and was anxious.

On a VA examination in March 1996, the veteran reported a 
productive cough in the morning.  The examiner stated 
percussion and auscultation were essentially normal.  The 
pulmonary function test did not include post bronchodilator 
results.  His forced vital capacity (FVC) was 80 percent of 
predicted.  The forced expiratory volume after 1-second (FEV-
1) was 79 percent of predicted.  FEV-1/FVC WAS 79 percent.  
The findings were interpreted as a mild ventilatory defect, 
no airflow limitation, and normal lung volumes.  On the 
psychiatric portion of the March 1996 VA examination, it was 
noted that stress triggered symptoms including c.  his 
complaints related primarily to his heart.  The impression 
was that the veteran had manifestations of a generalized 
anxiety reaction, And that his medical condition was 
exacerbated by overwhelming anxiety.

On an August 1997 VA respiratory examination, it was noted 
that that the veteran had complaints of dyspnea on exertion 
after walking 1 1/2 blocks.  He described chest discomfort, it 
was noted that he was being followed by a cardiologist.  On 
examination of the lungs it was noted that there was no 
wheezing or rales.  The assessment was history of asbestos 
exposure with plaques.

An August 1998 pulmonary function test recorded the FVC as 58 
percent predicted.  The FEV-1 was 56 percent predicted.  The 
FEV-1/FVC was 78 percent.  DLCO was 69 percent predicted.  
The veteran complained of chest pain during forced maneuvers, 
and required forceful coaching to perform the testing.  The 
test did not include post bronchodilator results.  The 
findings were interpreted as representing a moderate 
ventilatory defect, no airflow limitation, and normal lung 
volumes.  

On the August 1998 VA respiratory examination, the veteran 
reported that he had shortness of breath on exertion with no 
changes lately.  Examination of the chest noted no wheezes.  
The impression was questionable asbestos related fibrosis.

On a May 6, 1999 VA pulmonary function test the veteran had a 
FVC of 50 percent predicted, FEV-1 of 55 percent predicted, 
and FEV-1/FVC of 87 percent.  The DLCO was 59 percent 
predicted.  The results were interpreted as representing 
moderate ventilatory defect, no airflow limitation, and mild 
restrictive ventilatory defect.

A May 21, 1999 VA respiratory examination noted that the 
veteran had dyspnea on exertion and was able to walk one 
block and then had to stop secondary to shortness of breath.  
His lungs were clear to auscultation and no dullness to 
percussion.  It was later noted that DLCO was 59 percent 
predicted.  A pulmonary function test as part of the May 21, 
1999 examination showed FVC of 58 percent, FEV-1 of 55 
percent, and FEV-1/FVC of 75 percent.  On a pulmonary 
function test on May 25, 1999, it was noted that he a 
spirometry pre- and post-bronchodilators.  His post-
bronchodilator FVC was 71 percent, FEV-1 of 68 percent, and 
FEV-1/FVC of 77 percent predicted.

April 2000 VA chest x-rays fibrotic changes in the lung bases 
with signs of superimposed infiltrates, especially on the 
right.  There were also signs of calcifications at the left 
hemidiaphragm.  On an April 2000 VA pulmonary function test, 
the veteran had a FVC of 69 percent, FEV-1 of 58 percent, and 
FEV-1/FVC of 87 percent.  The DLCO was 67 percent.  These 
results were post- bronchodilatory.  The results were 
interpreted as representing moderate ventilatory defect, no 
airflow limitation, and mild restrictive ventilatory defect.

On a January 2001 VA pulmonary function test, the veteran had 
a FVC of 71 percent predicted, FEV-1 of 68 percent predicted, 
and FEV-1/FVC of 87 percent.  The DLCO was 77 percent 
predicted.  These results were not post-bronchodilatory. 

II.  Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103A and 5107(a); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran comprehensive VA respiratory 
examinations with all requisite testing.  There is no 
indication of available relevant treatment records that are 
not presently included with the claims file.

The duty to notify the veteran of the evidence necessary to 
substantiate his claim, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in various 
correspondences; and the statement of the case and 
supplemental statements of the case informed him of the 
evidence considered and the requirements to establish the 
claim.  The actions by the RO reflect full compliance with 
the VCAA.

A.  An increased rating for the veteran's service-connected 
pulmonary disorder 
The criteria for evaluating respiratory disorders were 
changed during the course of the appeal.  Either the old or 
new rating criteria may apply to the veteran's case, 
whichever are more favorable to him, although the new 
criteria are only applicable to the period of time since 
their effective date.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 3- 2000.

In 1993 the Board granted an increased rating of 60 percent 
for the veteran's service-connected pulmonary disorder under 
the old diagnostic code for pneumoconiosis.  The general 
rating formula under the old rating criteria (as analogized 
to pneumoconiosis) is as follows: A 60 percent rating 
requires severe symptomatology with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health, and a 100 percent rating is 
for application when the condition is pronounced with the 
extent of lesions comparable to far-advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory impairment; with severe 
impairment of bodily vigor producing total incapacity.  38 
C.F.R. §§ 4.20, 4.27, 4.97, Diagnostic Code 6899-6802 (1996).

After October 6, 1996, asbestosis was assigned its own 
Diagnostic Code and was rated as follows: an FVC less than 50 
percent predicted, or; DLCO less than 40 percent predicted, 
or, maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or, cor 
pulmonale or pulmonary hypertension, or, requires outpatient 
oxygen therapy merits a 100 percent rating; an FVC of 50 to 
64 percent predicted, or, DLCO of 40 to 55 percent predicted, 
or maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation warrants a 60 
percent rating; an FVC of 65 to 74 percent predicted, or, 
DLCO of 56 to 65 percent predicted is assigned a 30 percent 
rating; an FVC of 75- to 80-percent predicted, or, DLCO of 66 
to 80-percent predicted is assigned a 10 percent rating.  38 
C.F.R. § 4.97, Code 6833 (2001).

The general rating formula for sarcoidosis under the new 
rating criteria is as follows: A 100 percent rating requires 
cor pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  A 60 percent 
rating is for pulmonary involvement in cases requiring 
systemic high dose (therapeutic) corticosteroids for control.  
38 C.F.R. § 4.97, Diagnostic Code 6846 (2001).

The general rating formula for chronic obstructive pulmonary 
disease is as follows: A 60 percent rating requires a FEV-1 
of 40- to 55-percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40- to 55-percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for FEV-1 less than 40 percent of predicted value; or FEV-
1/FVC less than 40 percent; or DLCO (SB) less than 40-percent 
predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption; or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6604 (2001).

In this case the VA respiratory examinations and numerous 
pulmonary function tests clearly do not show findings 
necessary for a rating in excess of the current 60 percent 
rating under either the old or new criteria.  On the January 
2000 pulmonary function test the results were described as 
representing moderate ventilatory defect, no airflow 
limitation, and mild restrictive ventilatory defect; other 
tests show similar results.  The test scores for FEV-1, FEV-
1/FVC, DLCO have all been well below the results that require 
the 100 percent rating.  Other findings that would call for 
the next higher rating of 100 percent such as, cor pulmonale, 
or right ventricular hypertrophy, pulmonary hypertension, or 
episodes of acute respiratory failure are not suggested by 
the evidence.  Nor does the evidence suggest that he has 
required outpatient oxygen therapy.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for the veteran's service-
connected pulmonary condition.  Thus the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  A total compensation rating based on individual 
unemployability 
Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
The veteran's only service-connected disability is the 
pulmonary disorder rated 60 percent.  Therefore, he meets the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration for a total unemployability rating on a 
schedular basis, and the determinative issue becomes whether 
he is unemployable due to his service-connected pulmonary 
disorder.

In determining whether the veteran is entitled to total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

The record shows that the veteran has a high school diploma 
and worked as an electrician until 1991.  Thereafter, he was 
reported awarded SSA disability benefits based on, at least 
partly due to his service-connected lung condition.  (The 
medical evidence used in that SSA determination is not 
available.)  He maintains that work is too difficult on 
account of chest pain and shortness of breath.  As pointed 
out above the evidence shows that his service-connected 
pulmonary disorder causes moderate ventilatory defect with 
mild restrictive defect and no airway obstruction.  His chest 
pain appears to be due to non-service-connected heart disease 
and his complaints of shortness of breath also appears to be 
caused at least in part by his non-service-connected anxiety 
disorder.  The occupational restrictions from his service-
connected pulmonary disorder do not, in of themselves, 
prevent the veteran from working.  Even give the veteran's 
complaints of dyspnea on exertion after walking a block and a 
half, the Board finds that such should not prevent him from 
working in as an electrician.  

In any event the Board finds no factors which place the 
veteran's case in a different category than other veterans 
with equal ratings of disability.  Moreover he has other 
significant non-service-connected physical and mental 
disorders that no doubt adversely affect his employability 
and that cannot be considered in deciding his entitlement to 
a total compensation rating based on individual 
unemployability.  For all the above reasons, the Board finds 
the preponderance of the evidence is against the claim for a 
total compensation rating.  Thus the benefit-of-the-doubt 
rule does not apply, and this claim must also be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

An increased rating for the veteran's service-connected 
pulmonary disorder is denied.

A total compensation rating based on individual 
unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

